DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5  and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Larcher (US2010/0040523)  in view of Ifrah (US2013/0142713).
Larcher teaches  a composition composed of a zirconium oxide, a cerium oxide, a lanthanum oxide and an oxide of another rare earth metal chosen from yttrium, gadolinium and samarium  ([0009]),  specifically  a composition having 40% of zirconium, 40% of cerium, 6% of lanthanum and 14% of yttrium, these proportions being expressed as percentages by weight of the oxides ZrO2, CeO2, La2O3 and Y2O3 (example 1).   Larcher also teaches such mixed oxide of zirconium oxide, a cerium oxide, a lanthanum oxide and an oxide of another rare earth metal chosen from yttrium, 2/g, preferably at least 50 m2/g ( indeed even of 60 m2/g) after calcination for 4 hours at 1000 °C ([0014],[0015], [0043], table 3, example 1-8).
Regarding claim 1,  Larcher does not expressly teach the mixed oxide composition exhibiting a specific surface area of  between 40 and 50 m2/g after calcination at 1100 °C for 4 hours. 
However,  Larcher already teaches a  same mixed oxide of ZrO2, CeO2, La2O3 and Y2O3 as that of instantly claimed, therefore, same property of exhibiting a specific surface area of  between 40 and 50 m2/g after calcination at 1100 °C for 4 hours would be expected. 
Furthermore, Ifrah teaches a composition of zirconium oxide, cerium oxide  and at least one oxide of a rare earth other than cerium ([0016]), [0019]), wherein such mixed oxide after calcination at 1100 °C for 4 hours having surface area at least 33 m2/g ([0036]).  Ifrah further teaches  when adding rare earth element other than cerium in the mixed oxide  can help provide specific porosity thus obtaining high surface area for catalysis application in exhaust gas purification ([0003]-[0005], [0035], [0127]). 
Since Larcher disclosed mixed oxide having La2O3 and Y2O3 ( being 20% by weight, i.e. at least 15%),  it would have been obvious for one of ordinary skill in the art to expect Larcher disclosed mixed oxide having surface area close enough or overlapping with  40 m2/g because content of such rare earth element content can help obtaining a mixed oxide having such high surface area  after subjecting the mixed oxide under heating 1100 °C for 4 hours as suggested by Ifrah.   It would have been obvious  for one of ordinary skill in the art to adopt suitable content cerium together with  rare 
Regarding claim 5,  Larcher already teaches such limitation as discussed above. 
Regarding claim 8,  Larcher does not expressly teach the mixed oxide having a pore diameter comprised between 20 and 50 nm after calcination for 4 hours under air. 
However,  Larcher already teaches a  same mixed oxide of ZrO2, CeO2, La2O3 and Y2O3 as that of instantly claimed, therefore, same property of exhibiting having a pore diameter comprised between 20 and 50 nm after calcination for 4 hours under air would be expected. 
Ifrah further teaches the mixed oxide exhibiting a pore diameter between 30 and 40 nm after being calcined at 1000 °C for 4 hours ([0028]). 
It would have been obvious for one of ordinary skill in the art to adopt such pore diameter property as shown by Ifrah to modify the mixed oxide composition of Larcher because by doing so can help provide a good balance between the thermal stability of the specific surface area and the gas diffusion as suggested by Ifrah ([0030], [0035]). 
Claims 1, 5  and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Larcher (US2010/0040523)  in view of Okamoto (US2007/0148072).
Larcher has been described as above. 
Regarding claim 1,  Larcher does not expressly teach the mixed oxide composition exhibiting a specific surface area of  between 40 and 50 m2/g after calcination at 1100 °C for 4 hours. 
2, CeO2, La2O3 and Y2O3 having same contents of such ZrO2, CeO2, La2O3 and Y2O3 (example 1-8, 10-11) as that of instantly claimed, therefore, same property of exhibiting a specific surface area of between 40 and 50 m2/g after calcination at 1100 °C for 4 hours would be expected. 
Regarding claim 5,  Larcher already teaches such limitation as discussed above. 
Regarding claim 9,  Larcher does not expressly teach the mixed oxide a total  pore volume comprised between 0.2 and 0.5 ml/g  after calcination for 4 hours under air. 
Okamoto teaches a cerium-zirconium mixed oxide can have total pore volume of at least 0.3 cm3/g ( i.e. 0.3 ml/g), e.g 0.39 cm3/g,  after 5 hours heat treatment at 1000 °C ([0026], [0032], table 1 example 1 and 2). 
It would have been obvious for one of ordinary skill in the art to adopt such pore volume of Okamoto to modify the mixed oxide composition of Larcher because such pore volume  can help provide a mixed cerium zirconium oxide having highly dispersed precious metal and inhibiting sintering of dispersed  precious metal as suggested by Okamoto ([0033]).  It would have been obvious for one of ordinary skill in the art to adopt  same pore volume for the mixed metal oxide of Larcher via routine optimization (see MPEP 2144. 05 II) for help providing a mixed oxide composition having highly dispersed precious metal and inhibiting sintering of dispersed precious metal as suggested by Okamoto ([0033]).  

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claim 1 and 5 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1-19  of copending Application No. 16/096280 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘280 teaches a same or substantially the same mixed oxide composition as that of instantly claimed. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed on 02/18/2021  have been fully considered, since  applicant’s arguments about Ifrah to US2014/0072492  directed to a composition based on zirconium oxide not containing  cerium,    such arguments is persuasive, hence, previous rejections based on Larcher (US2010/0040523)  in view of Ifrah (US2014/0072492) has been withdrawn and prosecution has been re-opened. 
In  response to applicant’s arguments about  Larcher not expressly teaching  the mixed oxide composition exhibiting a specific surface area of  between 40 and 50 m2/g after calcination at 1100 °C for 4 hours, Larcher already teaches a  same mixed oxide of 2, CeO2, La2O3 and Y2O3 having same contents of such ZrO2, CeO2, La2O3 and Y2O3 (example 1-8, 10-11) as that of instantly claimed, therefore, same property of exhibiting a specific surface area of between 40 and 50 m2/g after calcination at 1100 °C for 4 hours would be expected.   
Similar reasons for sustaining double patenting rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for  example, Ifrah’357 to US20140147357 discloses a mixed oxide of zirconium and cerium having  a specific surface area of  up to 45 m2/g  after calcination at 1000 °C for 4 hours ([0027], claims). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUN LI/           Primary Examiner, Art Unit 1796